 Case 3:19-cr-01850-AJB Document 30 Filed 09/25/19 PageID.85 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  CASE NO.: 19-CR-1850-AJB
11
                           Plaintiff,
12                                              ORDER GRANTING DEFENSE
              v.                                REQUEST FOR APPOINTMENT OF
13                                              ADDITIONAL LEARNED COUSEL
     JOHN TIMOTHY EARNEST,
14
                           Defendant.
15
16
17            Defendant has been indicted on 113 criminal counts, including Special
18   Findings which make this a death-eligible case. Upon application of the defense
19   and pursuant to 18 U.S.C. § 3005, the Court appoints Patrick J. Burke, 303 16th
20   Street        Suite   200,     Denver,   Colorado   80202,     (303)    825-3050,
21   Patrick_j_burke@msn.com, as an additional learned counsel for the defendant in
22   this case. Upon review of Mr. Burke’s curriculum vitae, the Court is satisfied that
23   he has the knowledge and experience suitable for this role.
24            IT IS SO ORDERED.
25   Dated: September 25, 2019
26
27
28
